826 F.2d 1061Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank WILLIAMS, Petitioner-Appellant,v.M.C. SAMBERG, Warden;  Attorney General of Virginia,Respondents-Appellees.
No. 86-6812.
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1987.Decided Aug. 6, 1987.

Frank Williams, appellant pro se.
Frank S. Ferguson, Assistant Attorney General, Office of the Attorney General of Virginia, for appellees.
Before WIDENER, HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.*   Williams v. Samberg, C/A No. 86-273-R (E.D. Va., Nov. 20, 1986).


2
DISMISSED.



*
 The district court found that Williams had failed to set forth any reasons to excuse his failure to raise all his claims in his first state habeas corpus petition.  In an affidavit attached to the federal petition Williams states he did not know of his claims and that, although he had access to an adequate law library, he was unable to obtain legal assistance in filing his petition.  These are not sufficient reasons to excuse his failure to comply with Virginia procedural rules.  See, e.g., Miller v. Bordenkircher, 764 F.2d 245, 251 (4th Cir. 1985).  Williams has not demonstrated sufficient cause to lift the procedural bar.  Wainwright v. Sykes, 433 U.S. 72 (1977)